DETAILED ACTION

Claims 10-18 are pending.
Allowable Subject Matter

Claims 10-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record taken either alone or in combination fails to disclose a method comprising the following limitation/feature:

(Claim 10) - " assigning an application-specific notice with regard to tolerability and/or the plausibility to the diagnostic message, error message, and/or notice about an error message that has arisen in the defined application; clearing the diagnostic message, error message, and/or notice about an error message if the diagnostic message, error message, and/or notice about an error message is classified as tolerable and/or plausible in the defined application; and using an application-specific setting of the field device, which clears the diagnostic message, error message, and/or notice about an error message classified as tolerable and/or plausible", in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119